THORNOCK, Senior Judge,
concurring in part and dissenting in part:
I dissent as to affirming the sentence. In my view the military judge should have granted the challenges for cause, especially against Lieutenant Colonel (LTC) G. His knowledge of appellant’s involvement in uncharged misconduct and his personal and professional interest in the “bad check” problem disqualified him from objectivity as to sentence.
The holding of United States v. Reynolds, 23 M.J. 292 (C.M.A.1987) enjoins military judge’s to be liberal in granting challenges. In United States v. Moyar, 24 M.J. 635, 639 (A.C.M.R.1987), this court stated:
What is being tested is whether the trial judge adhered to the mandate to be liberal in granting challenges for cause — a judicial policy designed to compensate for the fact that a military defendant has only a single peremptory challenge. (Citation omitted.)
In this context it is our view that the threshold for clear abuse of discretion in denying a challenge for cause is lower than has heretofore been articulated____ If trial judge decisions on challenges are to be given deference at the appellate level, those decisions must more closely adhere to the spirit and intent of the liberal grant mandate.”
In the instant case, I do not find adherence to the noted “liberal mandate.”
As to the issue of waiver, the trial defense counsel was faced with a dilemma in the instant case. She had entered two challenges for cause and could only strike one member peremptorily. She exercised that peremptory challenge and could do no more. We decline to invoke waiver here by insisting that the defense counsel recite the “but for” rule, that is, “but for” the denial of the challenge for cause, someone else would have been peremptorily challenged. Such a demand elevates form over substance and is reminiscent of the old common law requirement to note “exception” to trial judges’ rulings in order to preserve error. Such formal and stylized requirements are not a part of modern military trial practice. The trial defense counsel did what was necessary to preserve the error by peremptorily challenging MSG C, one of the members she had unsuccessfully challenged for cause.
Moreover, because of the multiple reasons articulated by the defense counsel for each challenge for cause, this case presents cumulative circumstances which, when taken together, cast doubt on the “legality, fairness and impartiality” of the proceed*824ings. Moyar, 24 M.J. at 639. From the record before us, I cannot find, as did the Supreme Court, that the “error did not deprive [appellant] of an impartial jury.” Boss v. Oklahoma, — U.S. -, -, 108 S.Ct. 2273, 2278, 101 L.Ed.2d 80 (1988). Unlike my brothers, I also do not feel the result of the case fulfills the role cast for the appellate courts by Chief Judge Everett in Smart to “assure that military accused are tried by court members who are unbiased as to findings and sentence." United States v. Smart, 21 M.J. 15, 19 (C.M.A.1985) (emphasis added).
Under the totality of circumstances, a liberal granting of challenges for cause was necessary. Not to do so, in my view, was error.1
I would affirm the findings but disapprove the sentence and return the case for a rehearing on the sentence.

. Although I would find the military judge erred to the appellant’s prejudice by not granting the challenge for cause against LTC G, I do not imply that the military judge did not consider the issue before ruling. He asked questions of the challenged members and explained to some degree his ruling. However, those points notwithstanding, under the totality of circumstances in this case the challenge against at least LTC G should have been granted. The refusal to apply the mandated doctrine of liberality as to challenges violated the spirit and legal basis for that doctrine. In my view, military judges should pay more than lip service to the liberality mandate. Such action places the current system at risk to a more stringent judicial or legislative “fix” that may further "civilianize” the military justice system, and thus further erode a distinctive and necessary part of a convening authority’s flexibility to appoint members. For our system to have a chance to function in a combat environment, the present flexibility should not be eroded further. Absent a patently frivolous challenge, the administrative inconvenience necessary to replace a challenged court member in peacetime rarely rises to a military exigency that demands the challenge be denied.